Case 1:17-cv-00823-MN Document 333 Filed 11/15/19 Page 1 of 3 PageID #: 2323




                                          November 15, 2019


VIA CM/ECF

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

         Re:     Biogen International GmbH, et al. v. Amneal Pharmaceuticals LLC, et al.,
                 Civil Action No. 17-823-MN (Consolidated)

Dear Judge Noreika:

We, along with Finnegan, Henderson, Farabow, Garrett & Dunner LLP, represent Biogen
International GmbH and Biogen MA Inc. (“Plaintiffs”) in the above-mentioned action. Pursuant
to the Court’s November 13, 2019 Oral Order, (D.I. 329), requesting a joint submission setting the
issues that remain for trial, the amount of time the parties believe is necessary for trial, and the
parties’ availability to begin trial during the week of December 2, 2019, the parties jointly submit
the following:

I.       The issues that remain for trial:

         A.      Invalidity of U.S. Patent No. 8,399,514 (“the ’514 Patent”)
                 1.      § 102 for anticipation, derivation, and improper inventorship;
                 2.      § 103 for obviousness; and
                 3.      § 112 for lack of written description and enablement.

         B.      Aurobindo’s Infringement of the ’514 Patent

II.      The amount of time the parties believe is necessary for trial:

         A.      Plaintiffs’ Position: Plaintiffs believe that, considering the nature and extent of the
                 parties’ disputes, a total of 54 hours is necessary for trial.




{01508582;v1 }
Case 1:17-cv-00823-MN Document 333 Filed 11/15/19 Page 2 of 3 PageID #: 2324

Honorable Maryellen Noreika
November 15, 2019
Page 2

                 1.     Validity: Plaintiffs believe that 50 hours1 is necessary for trial of the ’514
                        patent validity issues and request that 50 hours be split evenly between
                        Plaintiffs and Defendants to address validity (25 hours for Plaintiffs; 25
                        hours for Defendants). Defendants are asserting six different, complex
                        invalidity theories (see Section I.A.(1)-(3) above).

                 2.     Infringement: Plaintiffs believe that 4 hours is necessary for trial of the ’514
                        patent infringement issues and request that 4 hours be split evenly between
                        Plaintiffs and Defendant Aurobindo (2 hours for Plaintiffs; 2 hours for
                        Aurobindo).

         B.      Defendants’ Position: Defendants believe that, considering the nature and extent
                 of the parties’ disputes, a total of 30 hours is necessary for trial.

                 1.     Invalidity: Defendants believe that a total of 30 hours is necessary for trial
                        on all of the invalidity issues of the ’514 patent.2 There is only one disputed
                        patent for trial. Defendants’ invalidity theories under 35 U.S.C. §§ 102,
                        103, and 112 rely on overlapping facts. Defendants request that the 30 hours
                        be split evenly between Plaintiffs and Defendants to address invalidity (15
                        hours for Plaintiffs; 15 hours for Defendants).

                 2.     Defendant Aurobindo’s Noninfringement: Defendant Aurobindo does not
                        anticipate that infringement will be contested at trial. To the extent that
                        infringement still remains an issue for Aurobindo, Defendants propose that
                        the noninfringement issue be bifurcated and can be scheduled at a different
                        time than the trial of invalidity, if necessary.


III.     The parties’ availability to begin trial during the week of December 2, 2019:

         A.      Joint Short Response: Although the parties have not yet heard back from every
                 witness, the parties have received sufficient responses from their respective expert
                 and fact witnesses to report that neither side is able to begin trial during the week
                 of December 2, 2019. However, the parties remain available to begin trial the week


1
  Plaintiffs note that until November 14, 2019 there were two patents at issue in this consolidated
action, the ’514 patent and U.S. Patent No. 7,619,001 (“the ’001 patent”). The proposed estimated
trial times exchanged with Defendants’ prior to November 14, 2019 included a separate allocation
of time for the trial issues related to the ’001 patent. Given the overlapping technology of the ’001
patent, which also involved a treatment for multiple sclerosis, Plaintiffs needed to add the time
allocated for the ’001 patent back to the total amount of time needed for trial.
2
   As recently as Wednesday, November 13th, after the Court’s Oral Order (D.I. 329) issued,
Plaintiffs had proposed to Defendants that all issues for trial of the ’514 patent may be completed
in 42 hours split evenly between Plaintiffs and Defendants.


{01508582;v1 }
Case 1:17-cv-00823-MN Document 333 Filed 11/15/19 Page 3 of 3 PageID #: 2325

Honorable Maryellen Noreika
November 15, 2019
Page 3

                 of December 16, 2019. To the extent that it would be helpful, the parties are
                 available to discuss scheduling via teleconference at the Court’s convenience.

                 Further details regarding the parties’ availability are noted below.

         B.      Details Regarding Plaintiffs’ Witnesses’ Availability

Plaintiffs reached out to their expert and fact witnesses after receiving the Court’s order on
November 13th. All witnesses from whom Plaintiffs have received a response have conflicts with
the week of December 2, 2019. Three of Plaintiffs’ expert witnesses are unavailable. First, Dr.
Daniel Wynn, a neurologist, has a full schedule of patients to see during the week of December
2nd. Second, Dr. Martin Duddy, also a neurologist, and Mr. John Jarosz, an economist, both have
preexisting professional commitments during the week of December 2nd. Additionally, one of
Biogen’s fact witnesses, Dr. Katherine Dawson, has a preexisting professional commitment in her
role as Biogen’s Senior Vice President of Development during the week of December 2nd.
Plaintiffs are awaiting a response from their remaining witnesses on availability during the week
of December 2nd.

         C.      Details Regarding Defendants’ Witnesses’ Availability

Defendants have contacted each of their four anticipated trial witnesses. Three of Defendants’
witnesses have a conflict with preexisting professional engagements for the week of December 2,
2019. Drs. John Lindsey and Gary Stobbe are treating neurologists, who have previously
scheduled appointments with patients, including patients in ongoing clinical trials that need to be
seen in a defined time period. Dr. Wee Yong is a Professor at the University of Calgary, who has
preexisting professional commitments with his faculty and a visiting professor, including planned
travel for work. Defendants’ fourth trial witness, Mr. Ivan Hofmann, can be available for trial in
the second half of the week of December 2, 2019, but at least a portion of Mr. Hofmann’s role will
be in rebuttal to Plaintiffs’ expert Mr. John Jarosz, who Plaintiffs have stated is not available the
week of December 2, 2019.


                                                       Respectfully,

                                                       /s/ Steven J. Balick

                                                       Steven J. Balick (#2114)

SJB/mlk

cc: All Counsel of Record (via electronic mail)




{01508582;v1 }
